
	

113 S1464 IS: Preserving American Access to Information Act
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1464
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mrs. Shaheen (for
			 herself and Mr. Risch) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To facilitate and enhance the declassification of
		  information that merits declassification, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving American Access to
			 Information Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The 1994 Joint
			 Security Commission, convened at the request of the Secretary of Defense and
			 the Director of the Central Intelligence Agency stated that [t]he
			 classification system, largely unchanged since the Eisenhower administration
			 has grown out of control. More information is being classified and for extended
			 periods of time. Security rules proliferate, becoming more complex yet
			 remaining unrelated to the threat. … Indeed, the classification system is not
			 trusted on the inside any more than it is on the outside. Insiders do not trust
			 it to protect information that needs protection. Outsiders do not trust it to
			 release information that does not need protection.
			(2)The Public
			 Interest Declassification Board, notes in its 2012 report that
			 [a]gencies are currently creating petabytes of classified information
			 annually, which quickly outpaces the amount of information the Government has
			 declassified in total in the previous seventeen years since Executive Order
			 12958 established the policy of automatic declassification for 25 year old
			 records. Without dramatic improvement in the declassification process, the rate
			 at which classified records are being created will drive an exponential growth
			 in the archival backlog of classified records awaiting declassification, and
			 public access to the nation’s history will deteriorate further.
			3.Declassification
			 of information with short-term classification sensitivity
			(a)FindingsCongress
			 makes the following findings:
				(1)Certain
			 information, typically at the predecisional, tactical, or operational level, is
			 classified based on its sensitivity with respect to a pertinent event.
			 Following the event, the vast majority of the associated details are no longer
			 sensitive and no longer need be classified.
				(2)This type of
			 time-specific classified information should be identified and marked at the
			 time of classification for automatic declassification without further
			 review.
				(b)Specification
			 of information To be declassified automatically
				(1)In
			 generalThe heads of Federal agencies with authority to classify
			 information shall, in consultation with the Information Security Oversight
			 Office, specify the types of information with short-lived sensitivity that
			 could be automatically declassified without further review.
				(2)Exclusion from
			 specificationThe types of information specified pursuant to
			 paragraph (1) shall exclude the following:
					(A)Information on
			 the sources, methods, tactics, tradecraft, and procedures of members of the
			 Armed Forces, personnel of the intelligence community, or other personnel
			 performing associated or similar security functions or activities for the
			 United States Government.
					(B)Any other
			 information that could endanger the military, intelligence, diplomatic, or law
			 enforcement personnel, operations, or capabilities of the United States.
					(3)ReportThe
			 heads of Federal agencies described in paragraph (1) shall submit to Congress a
			 report setting forth the following:
					(A)The types of
			 information specified under paragraph (1).
					(B)An assessment of
			 the feasibility of implementing a new classification category for the types of
			 information specified in that paragraph.
					(C)Recommendations,
			 if appropriate, for legislative action to implement the automatic
			 declassification of information as described in that paragraph.
					4.Enhancement of
			 the National Declassification Center
			(a)In
			 generalThe President shall take appropriate actions to enhance
			 the authority and capacity of the National Declassification Center under
			 Executive Order No. 13526, or any successor Executive order, in order to
			 facilitate, enhance, and advance a government-wide strategy for the
			 declassification of information.
			(b)Required
			 actionsThe actions taken under subsection (a) shall include the
			 following:
				(1)A requirement
			 that Federal agencies complete the review of Presidential and Federal records
			 proposed for declassification, in accordance with priorities established by the
			 National Declassification Center, within one year of the start of the
			 declassification process, except that agencies may complete such review within
			 two years of the start of the declassification process upon the written
			 approval of the Director of the National Declassification Center.
				(2)A requirement
			 that Federal agencies with authority to classify information share their
			 declassification guidance with other such Federal agencies and with the
			 National Declassification Center.
				5.Public
			 consultation with advisory panel to the National Declassification
			 Center
			(a)In
			 generalThe Director of the
			 National Declassification Center shall provide for consultation between the
			 advisory panel to the National Declassification Center and the public.
			(b)FrequencyConsultations under subsection (a) shall
			 occur not less frequently than the frequency of the regular meetings of the
			 advisory panel to the National Declassification Center and, to the extent
			 practicable, shall occur concurrently with the meetings of the advisory
			 panel.
			6.Extension of
			 Public Interest Declassification BoardSection 710(b) of the Public Interest
			 Declassification Act of 2000 (50 U.S.C. 3161 note) is amended by striking
			 2014 and inserting 2018.
		7.Preservation and
			 access to historically valuable recordsFederal agencies shall take appropriate
			 actions to identify and designate historically valuable records as soon as
			 possible after their creation in order to ensure the preservation and future
			 accessibility of such documents and records.
		8.Reports on pilot
			 programs on improvements to the declassification processes
			(a)ReportsThe heads of Federal agencies that classify
			 information shall, in consultation with the Director of the National
			 Declassification Center, submit to Congress reports setting forth options for
			 various pilot programs to assess the feasibility and advisability of mechanisms
			 to improve the current declassification capabilities of such agencies,
			 including updates of software and procedures relating to declassification of
			 information.
			(b)MechanismsIn
			 selecting mechanisms to be assessed pursuant to the pilot programs for purposes
			 of subsection (a), an emphasis shall be afforded to the selection of current
			 technologies and practices that could improve current declassification
			 capabilities, including commercial, off the shelf-technologies and current best
			 practices of Federal agencies and the private sector.
			9.ReportsNot later than one year after the date of
			 the enactment of this Act, the head of each Federal agency that classifies
			 information shall submit to Congress a report that sets forth the
			 following:
			(1)An assessment of
			 feasibility and advisability of replacing the current classification system of
			 such agency with a two-tiered system, including an analysis and assessment of
			 restructuring necessary to align the level of protection with the level of harm
			 anticipated in the event of unauthorized release of sensitive
			 information.
			(2)If such agency
			 possesses records with classified Formerly Restricted Data (FRD), an assessment
			 of the feasibility and advisability of declassifying such records that have no
			 national security value.
			
